NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 14-1923
                                    ___________

                              TOMOKO FUNAYAMA,
                                           Appellant

                                          v.

                       NICHIA AMERICA CORPORATION
                     ____________________________________

                   On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                       (D.C. Civil Action No. 5-12-cv-05406)
                   District Judge: Honorable Lawrence F. Stengel
                    ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                September 12, 2014

               Before: JORDAN, COWEN and BARRY, Circuit Judges

                         (Opinion filed: September 18, 2014 )
                                     ___________

                                     OPINION
                                    ___________

PER CURIAM

      Tomoko Funayama, proceeding pro se, appeals from the District Court’s order

granting Defendant/Appellee Nichia America Corporation’s (“Nichia”) motion to dismiss
Funayama’s most recent employment discrimination lawsuit. We will affirm the District

Court’s order.

       Funayama was employed by Nichia from 1995 through 2008. On August 28,

2008, she filed a Second Amended Complaint with the Pennsylvania Human Relations

Commission and the Equal Employment Opportunity Commission, raising several

allegations of employment discrimination, including a claim that she had been paid less

than Tim Ujike, a male counterpart, based on her gender. In December 2008, after the

administrative proceedings concluded, Funayama filed an employment discrimination

complaint before the United States District Court of the Eastern District of Pennsylvania.

(See E.D. Pa. Civ. No. 5:08-cv-05599.) In her amended complaint, she raised claims

under several discrimination statutes, including Title VII of the Civil Rights Act of 1964.

She claimed that, throughout their employment relationship, Nichia had discriminated

against her based on her gender, age, and national origin. Her federal complaint did not

include a claim under the Equal Pay Act, 29 U.S.C. § 206(d).

       In November 2010, Funayama sought leave to amend her 2008 complaint so that

she could add, among others, a count under the Equal Pay Act, asserting that she was

compensated less because of her gender. As in her administrative complaint, Funayama

claimed that Tim Ujike was paid more for doing equal work. The District Court denied

Funayama’s motion in an order entered in December 2010. Then, in its April 2011

decision granting Nichia’s summary judgment motion, the District Court detailed its

                                             2
reasons for denying Funayama’s request to amend her complaint. The District Court

concluded that amendment would have been prejudicial to Nichia, as well as futile. It

explained that, although Ujike was paid more, he had been identified several times as

Funayama’s direct supervisor, and there was no evidence that he and Funayama

performed the same functions with the same level of responsibility. We affirmed the

District Court’s grant of summary judgment on May 17, 2012.

        On October 2, 2012, Funayama filed her current complaint, which raises the same

Equal Pay Act claim that she unsuccessfully sought to add to her 2008 complaint. She

asserts that she “suffered from pay disparity stemming from her hidden employment

status,” which she discovered during discovery in the 2008 case when she found out that

Nichia allegedly had classified her as an “expatriate” employee but paid her the lower

wages and provided her with the inferior benefits package of a locally-hired employee

because she is a woman.1

        On March 17, 2014, the District Court entered an order granting Nichia’s motion

to dismiss Funayama’s complaint, determining that it was barred by the doctrine of res

judicata. The District Court’s alternative bases for dismissal were that Funayama’s claim

was barred by the statute of limitations and that she had failed to set forth a prima facie

case.


1
 Funayama states that “expatriate” employees are Japanese employees sent to the United States to work for Nichia
America by its Japanese parent corporation. “Locally-hired” employees are hired by Nichia America in the United
States.

                                                        3
        Funayama now appeals.2

        We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We exercise

plenary review over the District Court’s decision granting a motion to dismiss under Rule

12(b)(6) of the Federal Rules of Civil Procedure. See DiGiacomo v. Teamsters Pension

Trust Fund, 420 F.3d 220, 222 n.4 (3d Cir. 2005).

        The District Court concluded that Funayama’s Equal Pay Act claim was barred by

the doctrine of res judicata. We agree. Res judicata, also known as claim preclusion,

requires: “(1) a final judgment on the merits in a prior suit involving, (2) the same parties

or their privies, and (3) a subsequent suit based on the same cause of action.” Duhaney v.

Att’y Gen., 621 F.3d 340, 347 (3d Cir. 2010). Moreover, this doctrine bars not only

claims that have been litigated, but also those claims that could have been asserted in the

prior action. See id.

        Funayama filed an employment action against Nichia in 2008, and in her

Amended Complaint she asserted that she had been discriminated against based on her

gender, race, age, and national origin. The District Court disposed of Funayama’s

employment discrimination claims on the merits when it granted Nichia’s motion for

summary judgment. Scrutiny of the two complaints leaves no doubt that this action

arises from the same events as the earlier case. See Davis v. United States Steel Supply,


2
 The District Court denied Funayama’s motion for reconsideration of its March 17, 2014 order on April 17, 2014.
Because Funayama did not file an amended notice of appeal, we do not have authority to review the District Court’s
decision denying her motion for reconsideration. See United States v. McGlory, 202 F.3d 664, 668 (3d Cir. 2000).

                                                        4
688 F.2d 166, 171 (3d Cir. 1982) (stating that whether res judicata applies depends on the

“essential similarity of the underlying events giving rise to the various claims” rather than

the “specific legal theory invoked”); Elkadrawy v. Vanguard Grp., Inc., 584 F.3d 169,

173 (3d Cir. 2009). As the District Court explained, Funayama’s current allegation that

Nichia willfully and wantonly “set her apart from other male employees by

discriminating against her in terms of compensation,” is “indisputably connected to the

2008 action in that it arises out of the identical employment relationship and involves the

same type of discrimination.” Moreover, there is no doubt that Funayama could have

brought the Equal Pay Act claim in her 2008 complaint, as her inclusion of a nearly

identical pay disparity claim in her 2008 administrative complaint belies her contention

that she was not aware of the claim until 2010. That she may have learned additional

information supporting an Equal Pay Act claim in 2010 has no bearing on whether she

could have brought the claim in her original complaint. See Elkadrawy, 584 F.3d at 173-

74. Thus, for essentially the reasons relied upon by the District Court, we agree that

Funayama’s 2012 cause of action is barred as res judicata, and will affirm the District

Court’s order dismissing Funayama’s complaint.3




3
 Because we affirm on this basis, we need not reach the District Court’s alternate bases for its decision.
Additionally, the District Court did not abuse its discretion in declining to exercise supplemental jurisdiction over
Funayama’s state law claims. See 28 U.S.C. § 1367(c)(3); Hedges v. Musco, 204 F.3d 109, 123 (3d Cir. 2000).

                                                           5